Case 1:19-cv-03347-RBJ-SKC Document 13 Filed 06/26/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03347-RBJ-SKC
  ______________________________________________________________________________

  WYATT T. HANDY, JR.,

          Plaintiff,

  v.

  CITY OF AURORA;
  OFFICER ANTHONY NICHOLS;
  OFFICER CHRISTOPHER THRIVIERGE;
  OFFICER JOSIAH COE;
  OFFICER CHRISTOPHER YARBOROUGH; and
  OFFICER ALEX SOTELO,

        Defendants.
  ______________________________________________________________________________

                 DEFENDANTS' MOTION FOR EXTENSION OF TIME
                           TO RESPOND TO COMPLAINT
  ______________________________________________________________________________


         The Defendants, City of Aurora, and Defendant Officers, by their counsel, Charles A.

  Piekarski and Julia A. Bannon of the Office of the City Attorney of Aurora Colorado, and Ann

  Smith of the office of Vaughan and DeMuro, hereby submit this Defendants' Motion for Extension

  of Time to Respond to Complaint.


                                      Certificate of Compliance

         The undersigned counsel conferred with pro se Plaintiff, Wyatt T. Handy, regarding a

  stipulated motion for extension of time to respond. Initially, the Plaintiff agreed. Mr. Handy then
Case 1:19-cv-03347-RBJ-SKC Document 13 Filed 06/26/20 USDC Colorado Page 2 of 4




  changed his mind and objected to the stipulation. Undersigned counsel now submits the relief

  sought in this Motion, to which the Plaintiff objects.


         1.      The Amended Complaint in this matter was served on Defendants on June 10, 2020.

  The Defendants' initial responsive pleading is due on July 1, 2020.

         2.      Defendants have not had an opportunity to review the litigation, reports, and other

  documentation regarding the litigation, or meet with counsel.

         3.      Restrictions regarding COVID 19 make it impossible for the undersigned counsel

  to meet with Defendants and complete the response in this matter by July 1, 2020.

         4.      Defendants have not sought any previous extensions of time for any purpose.

         5.      Defendants, therefore, request an extension of 30 days, up to and including July 31,

  2020, within which to file a responsive pleading to Plaintiff's Complaint. The requested extension

  will serve the interests of judicial economy and will not result in prejudice to any party.


         WHEREFORE, Defendants respectfully seek an Order of the Court granting them an

  extension of time of thirty days, up to and including July 31, 2020, in which to file their initial

  responsive pleading.




                                                    2
Case 1:19-cv-03347-RBJ-SKC Document 13 Filed 06/26/20 USDC Colorado Page 3 of 4




  Dated: July 26, 2020

                                                    Respectfully submitted,



                                                    s/ Charles A. Piekarski
                                                    Charles A. Piekarski
                                                    Julia A. Bannon
                                                    OFFICE OF THE CITY ATTORNEY
                                                    Aurora Municipal Center, Suite 5300
                                                    15151 East Alameda Parkway
                                                    Aurora, Colorado 80012
                                                    Telephone: (303) 739-7030
                                                    Facsimile: (303) 739-7042
                                                    E-mail: cpiekars@auroragov.org
                                                             jbannon@auroragov.org
                                                    ATTORNEYS FOR DEFENDANTS



                                                    s/ Ann B. Smith
                                                    Ann B. Smith
                                                    VAUGHAN & DeMURO
                                                    111 South Tejon, Suite 545
                                                    Colorado Springs, CO 80903
                                                    Telephone: (719) 578-5500
                                                    Facsimile: (719) 578-5504
                                                    E-mail: asmith@vaughandemuro.com
                                                    ATTORNEY FOR OFFICER
                                                    DEFENDANTS


                                 CERTIFICATE OF SERVICE

          I hereby certify that on July 26, 2020, I electronically filed the foregoing
  DEFENDANTS' MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
  [DOC. 1] with the Clerk of the Court using the CM/ECF system which will send notification of
  such filing to the following email addresses:

  none




                                                3
Case 1:19-cv-03347-RBJ-SKC Document 13 Filed 06/26/20 USDC Colorado Page 4 of 4




  and I hereby certify that I have mailed or served the document or paper to the following non-
  CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-participant's
  name:

  Wyatt T. Handy                              (E-MAIL)
  P.O. Box 221531
  Denver, CO 80222
  Telephone: (720) 461-0787
  w.t.handyjr@gmail.com

  Defendant Officers                          (E-MAIL)



                                                      s/ Cindy Selden




                                                 4
